RICHARDS, J.
The Mack International Motor Truck Corporation brought suit against Charles Harrison in the Lucas Common Pleas claiming that Harrison had in his possession two trucks wrongfully detained by him. This action in re-plevin resulted in a directed verdict in favor of the Mack Motor Co. Error was prose-suted by Harrison and it was claimed by him that the Company’s affidavit for replevin was defective, in that it was ackowleded before a notary who was associated as counsel with the attorneys of the Truck Co., and it was also defective for the reason that the Truck Co.’s interest was not described as special ownership, but as a general ownership. The Court of Apepals held:
1. The purpose for an affidavit in replevin is only to secure possession of the property, and when possession has been secured, any defects which may have existed in the affidavit become immaterial.
2. The rule laid down in Robinson v. Fitch, 26 OS. 659, when the averment was of special ownership, was that it was broad enough to justify proof of general ownership. This being the rule the converse would be true, that where the averment was of general ownership, proof may be admitted to show a special ownership. The verdict of the lower court was properly directed and judgment was affirmed.